DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Preliminary Amendment entered on September 7, 2018 for the patent application 16/083,292 originally filed on September 7, 2018. Claims 1, 3-8, and 10 are amended. Claims 12-18 are new. Claim 1 is independent. Claims 1-18 remain pending.

Information Disclosure Statement
The Information Disclosure Statement filed on September 7, 2018 has been considered. The examiner could not consider non-patent literature documents Cite Numbers 1, 2, 3, 7, and 8 because no English translation or summary was provided (see MPEP 609.05(b) and CFR 1.98(a)(3)). An initialed copy of the Form 1449 is enclosed herewith.

Priority
This application is a 371 of PCT/JP2016/070369, filed July 11, 2016. 

Specification
The amendment to the title made in the preliminary amendment filed September 7, 2018 is acknowledged and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the state.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the overall nuclear plant.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “a manual.” The limitation is originally introduced earlier in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the manual”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1, and substantially similar limitations in claims 3, 5-9, 11, 12, and 14-17, recites the limitation “the display apparatus.” The limitation “a single display apparatus,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the single display apparatus”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1, 3, 5-9, 11, 12, and 14-17 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1. Claim 9 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 8.
Claim 1 recites the limitation “a hardware apparatus.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the hardware apparatus”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1, and substantially similar limitations in claims 5, 6, 14, and 15 recites the limitation “a window.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the window”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1, 5, 6, 14, and 15 are  rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1, and a substantially similar limitation in claim 12, recites the limitation “maintenance.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the maintenance”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1 and 12 are  rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “a hardware apparatus image.” The limitation is originally introduced earlier in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]]the hardware apparatus image”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “a maintenance tool image.” The limitation is originally introduced earlier in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]]the maintenance tool image”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 2, and substantially similar limitations in claims 3, 4, 12, and 13, recites the limitation “the training.” The limitation is not previously introduced in claims 1-4, 12, or 13. As such, the limitation lacks antecedent basis. Therefore, claims 2-4, 12, and 13 are rejected under 35 U.S.C. § 112(b), as being 
Claim 4, and a substantially similar limitation in claim 13, recites the limitation “a floor-map image.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]]the floor-map image”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 4 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5, and a substantially similar limitation in claim 14, recites the limitation “the selected hardware apparatus.” The limitation is not previously introduced in claims 1, 2, 5, or 14. As such, the limitation lacks antecedent basis. Therefore, claims 5 and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5, and a substantially similar limitation in claim 14, recites the limitation “the selected maintenance tool.” The limitation is not previously introduced in claims 1, 2, 5, or 14. As such, the limitation lacks antecedent basis. Therefore, claims 5 and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5, and a substantially similar limitation in claim 14, recites the limitation “the other windows.” The limitation is not previously introduced in claims 1, 2, 5, or 14. As such, the limitation lacks antecedent basis. Therefore, claims 5 and 14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6, and substantially similar limitations in claims 7, 8, 10, 11, and 15-18, recites the limitation “a multi-window manner.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]]the multi-window manner”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 6-8, 10, 11, and 15-18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 9 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 8 and 10.
Claim 6, and a substantially similar limitation in claim 15, recites the limitation “an image.” The limitation is originally introduced in respective claims 6 and 15. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]]the image”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claims 6 and 15. Therefore, claims 6 and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7, and substantially similar limitations in claims 8, 10, 11, and 16-18, recites the limitation “the two or more windows.” The limitation is not previously introduced in respective claims 1, 2, 7, 8, 10, 11, or 16-18. As such, the limitation lacks antecedent basis. Therefore, claims 7, 8, 10, 11, and 16-18 rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 9 and 11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claims 8 and 10.
Claim 9 recites the limitation “the alignment.” The limitation is not previously introduced in claim 1, 8, or 9. As such, the limitation lacks antecedent basis. Therefore, claim 9 is rejected under 35 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a nuclear-plant operation training simulator” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “training for operating a nuclear-plant,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “a nuclear plant modeling function, including a nuclear-plant-model simulator, that calculates the state of the nuclear plant; exchanging information with the nuclear-plant-model simulator so that the overall nuclear plant can be simulated; an operation control training function, including a simulated operation console display, that collaborates with the nuclear plant modeling function and performs operation control training for the nuclear plant; a maintenance training function, including a floor-map display for displaying a floor-map image of the nuclear plant, that performs maintenance training for a hardware apparatus that controls the nuclear plant; and a manual display function, including a manual display, that displays a manual for the operation control training and a manual for the maintenance training, wherein the operation control training function, the maintenance training function, and the manual display function can concurrently be started and developed the display apparatus, wherein the display apparatus can display in a multi-window manner at least one of a floor-map display window that displays through the floor-map display the floor-map image corresponding to a floor on which a hardware apparatus for controlling the nuclear plant and a maintenance tool for maintaining the hardware apparatus are arranged, a window that displays a hardware apparatus image corresponding to the hardware apparatus, and a window that displays a maintenance tool image corresponding to the maintenance tool, based on the maintenance training function, and wherein the window that displays the hardware apparatus image is displayed on the display apparatus when the hardware apparatus that is a subject of maintenance is selected in the floor-map image, wherein the window that displays the maintenance tool image is displayed on the display apparatus when the maintenance tool to be utilized for the maintenance is selected in the floor-map image, and wherein at least one of training for performing operation control of the nuclear plant through the simulated operation console display and training for performing maintenance of the hardware apparatus can be implemented by use of at least one of the window, displayed on the display apparatus, that displays a hardware apparatus image corresponding to the hardware apparatus and the window that displays a maintenance tool image corresponding to the maintenance tool.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a basic processor,” “a controller processor,” “a computer processor,” “a maintenance tool processor,” and “a computer,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “training for operating a nuclear-plant,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a basic processor,” “a controller processor,” “a computer processor,” “a maintenance tool processor,” and “a computer,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-18 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-18 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication 2014-077896 (published May 1, 2014; hereinafter Takekawa), in view of Dharwada et al. (hereinafter Dharwada; US 2013/0303193).
Regarding claim 1 (Currently Amended), Takekawa discloses a nuclear-plant operation training simulator that makes it possible to perform operation training for a nuclear plant on a screen of a single display apparatus (Takekawa Abstract, “displaying monitoring operation screens for operation training corresponding to respective operation screens displayed on plural monitors in an actual operation console of a nuclear power plant on a display screen of a common display in an operation training simulator of the nuclear power plant”), the nuclear-plant operation training simulator comprising:
a nuclear plant modeling function, including a nuclear-plant-model simulator, that calculates the state of the nuclear plant (Takekawa [0007], “In the training simulator of the nuclear power plant in which the training simulator concerning this invention has a possible operation exercise of a nuclear power plant on a scope,” in order to simulate the operation of a nuclear power plant, the state of the nuclear plant must be calculated); 
a basic processor that includes a controller processor, a computer processor, and a maintenance tool processor, and that exchanges information on a computer with the nuclear-plant-model simulator so that the overall nuclear plant can be simulated (Takekawa [0042], “as a simulator which performs the operation exercise of a nuclear power plant about two or more monitors in the console which performs operation control of a nuclear power plant by soft operation, Although it comprises a PC of the number according to the system configuration for realizing a actual operation exercise,” the simulator system with monitors, console, and PC includes processors in order to operate); 
an operation control training function, including a simulated operation console display, that collaborates with the nuclear plant modeling function through the computer processor and performs operation control training for the nuclear plant (Takekawa [0024], “Training of H/W apparatus and monitoring operation is possible on the monitoring operation windows 11, 12, 13, and 14 for training of the multiwindow display which expressed the image of the H/W apparatus and the monitor by which it corresponded to the actual real operation console”);
a manual display function, including a manual display, that displays a manual for the operation control training and a manual for the maintenance training (Takekawa [0031], “It is possible to enable the display which includes the manual for training in addition to a monitoring operation screen”), 
wherein the operation control training function, the maintenance training function, and the manual display function can concurrently be started and developed on the screen of the display apparatus, wherein the display apparatus can display in a multi-window manner… (Takekawa Fig. 1 and [0031], “The monitoring operation windows 11, 12, 13, 14, and 15 for training of a multi-window display, It is possible to enable the display which includes the manual for training in addition to a monitoring operation screen, and to carry out move arrangement of the monitoring operation windows 11, 12, 13, 14, and 15 for training by an operating staff's taste in any position,” multiple windows can be concurrently displayed on the screen), 
wherein at least one of training for performing operation control of the nuclear plant through the simulated operation console display and training for performing maintenance of the hardware apparatus can be implemented by use of at least one of the window, displayed on the display apparatus, that displays a hardware apparatus image corresponding to the hardware apparatus and the window that displays a maintenance tool image corresponding to the maintenance tool (Takekawa [0007], “In the training simulator of the nuclear power plant in which the training simulator concerning this invention has a possible operation exercise of a nuclear power plant on a scope, A plurality of monitoring operation windows for training which correspond to the real monitor of the plurality of a real operation console, and display a monitoring operation screen equivalent to the display monitoring operation screen of a correspondence real monitor on the display screen of community of the aforementioned display are displayed by the multiwindow display program”).
Takekawa does not explicitly teach a maintenance training function, including a floor-map display for displaying a floor-map image of the nuclear plant, that collaborates with the controller processor, the computer processor, and the maintenance tool processor and performs maintenance training for a hardware apparatus that controls the nuclear plant; wherein the display apparatus can display at least one of a floor-map display window that displays through the floor-map display the floor-map image corresponding to a floor on which a hardware apparatus for controlling the nuclear plant and a maintenance tool for maintaining the hardware apparatus are arranged, a window that displays a hardware apparatus image corresponding to the hardware apparatus, based on collaboration with the basic processor and the maintenance training function, and a window that displays a maintenance tool image corresponding to the maintenance tool, based on collaboration with the basic processor and the 
However, Dharwada discloses a maintenance training function, including a floor-map display for displaying a floor-map image of the nuclear plant, that collaborates with the controller processor, the computer processor, and the maintenance tool processor and performs maintenance training for a hardware apparatus that controls the nuclear plant (Dharwada [0017], “the mobile device 100 can display: a floor plan, a number of BIM equipment representations, real-time status data for the number of BIM equipment representations, and location information”; Dharwada [0002], “Building information modeling (BIM) can refer to the generation and/or management of data associated with a building (e.g., data associated with the components, equipment, and/or properties of a building). For example, BIM data can include architectural, mechanical, electrical, plumbing, sanitary, fire, and/or geometrical information associated with a building,” the building can include any building, including a nuclear plant); wherein the display apparatus can display at least one of a floor-map display window that displays through the floor-map display the floor-map image corresponding to a floor on which a hardware apparatus for controlling the nuclear plant and a maintenance tool for maintaining the hardware apparatus are arranged, a window that displays a hardware apparatus image corresponding to the hardware apparatus, based on collaboration with the basic processor and the maintenance training function, and a window that displays a maintenance tool image corresponding to the maintenance tool, based on collaboration with the basic processor and the maintenance training function (Dharwada [0061], “The number of tabs can also include a specifications tab 240. The specifications tab 240 can include a number of specifications for the VAV box 204-1. For example, the number of specifications can include access to original electronic documentation for the VAV box 204-1, including: serial numbers, part numbers, fan capabilities, temperature ranges, threshold ranges, warranty information, among other specifications for the VAV box 204-1. The specifications tab 240 can also include maintenance information. Maintenance information can include a number of tutorials on to perform maintenance on the selected device according to manufacturer specifications. For example, selecting maintenance information can display tutorials on how to clean a VAV box.”), and wherein the window that displays the hardware apparatus image is displayed on the display apparatus when the hardware apparatus that is a subject of maintenance is selected in the floor-map image, wherein the window that displays the maintenance tool image is displayed on the display apparatus when the maintenance tool to be utilized for the maintenance is selected in the floor-map image (Dharwada [0042], “the floor plan view and corresponding BIM equipment can also be selected utilizing a number of navigating functions. For example, the number of navigating functions can include… a "BIM equipment selection" function”; also Dharwada [0049], “The "BIM equipment selection" function can display a status information user interface upon selection of a piece of BIM equipment”; also Dharwada Fig. 1, Fig. 2, and [0051], “The status information user interface 220 can be displayed by the BIM-aware location based application upon selection of a piece of BIM equipment”).
Dharwada is analogous to Takekawa, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takekawa, to include a maintenance training function, including a floor-map display for displaying a floor-map image of the nuclear plant, that collaborates with the controller processor, the computer processor, and the maintenance tool processor and performs maintenance training for a hardware apparatus that controls the nuclear plant; wherein the display apparatus can display at least one of a floor-map display window that displays through the floor-map display the floor-map image corresponding to a floor on which a hardware apparatus for controlling the nuclear plant 
Regarding claim 2 (Original), Takekawa does not explicitly teach that at least one of the training for performing operation control of the nuclear plant and the training for performing maintenance of the hardware apparatus can be selected and implemented.
However, Dharwada discloses that at least one of the training for performing operation control of the nuclear plant and the training for performing maintenance of the hardware apparatus can be selected and implemented (Dharwada [0042], “the floor plan view and corresponding BIM equipment can also be selected utilizing a number of navigating functions. For example, the number of navigating functions can include… a "BIM equipment selection" function”; also Dharwada [0049], “The "BIM equipment selection" function can display a status information user interface upon selection of a piece of BIM equipment”; also Dharwada Fig. 1, Fig. 2, and [0051], “The status information user interface 220 can be displayed by the BIM-aware location based application upon selection of a piece of BIM equipment”).
Dharwada is analogous to Takekawa, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the 
Regarding claim 3 (Currently Amended), and substantially similar limitations in claim 12 (New), Takekawa in view of Dharwada discloses that the display apparatus can display which one of the training for performing operation control of the nuclear plant and the training for performing maintenance of the hardware apparatus is being implemented (Takekawa [0024], “Training of H/W apparatus and monitoring operation is possible on the monitoring operation windows 11, 12, 13, and 14 for training of the multiwindow display which expressed the image of the H/W apparatus and the monitor by which it corresponded to the actual real operation console”).
Regarding claim 4 (Currently Amended), and substantially similar limitations in claim 13 (New), Takekawa does not explicitly teach that when the training is being implemented by use of the hardware apparatus image or the maintenance tool image, a portion, of a floor-map image displayed in the floor-map display window, that corresponds to the hardware apparatus or the maintenance tool on which the training is being implemented is indicated.
However, Dharwada discloses that when the training is being implemented by use of the hardware apparatus image or the maintenance tool image, a portion, of a floor-map image displayed in the floor-map display window, that corresponds to the hardware apparatus or the maintenance tool on which the training is being implemented is indicated (Dharwada Fig. 2, showing the hardware apparatus image or the maintenance tool image 220 displayed with a portion of a floor-map image 200).
Dharwada is analogous to Takekawa, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the 
Regarding claim 5 (Currently Amended), and substantially similar limitations in claim 14 (New), Takekawa does not explicitly teach that when the hardware apparatus or the maintenance tool displayed in the floor-map image is selected, a window that displays an image corresponding to the selected hardware apparatus or the selected maintenance tool is displayed on top of the other windows on the display apparatus.
However, Dharwada discloses that when the hardware apparatus or the maintenance tool displayed in the floor-map image is selected, a window that displays an image corresponding to the selected hardware apparatus or the selected maintenance tool is displayed on top of the other windows on the display apparatus (Dharwada Fig. 2, showing the hardware apparatus image or the maintenance tool image 220 is displayed on top of the floor-map image window 200).
Dharwada is analogous to Takekawa, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takekawa, to include that when the hardware apparatus or the maintenance tool displayed in the floor-map image is selected, a window that displays an image corresponding to the selected hardware apparatus or the selected maintenance tool is displayed on top of the other windows on the display apparatus, as taught by Dharwada, in order to more effectively manage a large amount of 
Regarding claim 6 (Currently Amended), and substantially similar limitations in claim 15 (New), Takekawa in view of Dharwada discloses that the display apparatus can display in a multi-window manner a window for displaying an image for indicating a plant operation procedure for the nuclear plant and a window for displaying an image for indicating a maintenance operation procedure (Takekawa Fig. 1 and [0031], “The monitoring operation windows 11, 12, 13, 14, and 15 for training of a multi-window display, It is possible to enable the display which includes the manual for training in addition to a monitoring operation screen, and to carry out move arrangement of the monitoring operation windows 11, 12, 13, 14, and 15 for training by an operating staff's taste in any position,” multiple windows indicate plant operation procedures and manuals for training).
Regarding claim 7 (Currently Amended), and substantially similar limitations in claim 16 (New), Takekawa in view of Dharwada discloses that the two or more windows displayed in a multi-window manner can be displayed at arbitrary positions on the display apparatus (Takekawa Fig. 1 and [0031], “The monitoring operation windows 11, 12, 13, 14, and 15 for training of a multi-window display, It is possible to… carry out move arrangement of the monitoring operation windows 11, 12, 13, 14, and 15 for training by an operating staff's taste in any position,” the multiple windows can be moved to display at arbitrary positions on the display).
Regarding claim 8 (Currently Amended), and substantially similar limitations in claim 17 (New), Takekawa in view of Dharwada discloses that the two or more windows displayed in a multi-window manner can be aligned in predetermined order on the display apparatus (Takekawa Fig. 1 and [0031], “The monitoring operation windows 11, 12, 13, 14, and 15 for training of a multi-window display, It is possible to… carry out move arrangement of the monitoring operation windows 11, 12, 13, 14, and 15 for training by an operating staff's taste in any position,” the multiple windows can be moved to display in a predetermined order on the display).
Regarding claim 9 (Original), Takekawa in view of Dharwada discloses that the alignment can collectively be implemented by operating images displayed on the display apparatus (Takekawa Fig. 1 and [0031], “The monitoring operation windows 11, 12, 13, 14, and 15 for training of a multi-window display, It is possible to… carry out move arrangement of the monitoring operation windows 11, 12, 13, 14, and 15 for training by an operating staff's taste in any position,” the windows can be aligned by arranging images of the monitoring operation windows on the screen).

Claims 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takekawa in view of Dharwada, and in further view of Czerwinski et al. (hereinafter Czerwinski; US 2004/0066414).
Regarding claim 10 (Currently Amended), and substantially similar limitations in claim 18 (New), Takekawa in view of Dharwada does not explicitly teach that the two or more windows displayed in a multi-window manner can collectively be closed.
However, Czerwinski discloses that the two or more windows displayed in a multi-window manner can collectively be closed (Czerwinski Fig. 4 and [0039], “the group controls 134 can include a control that allows users to… close the graphical windows displayed on the desktop 102 that correspond to the control tiles in the control tile group”).
Czerwinski is analogous to Takekawa in view of Dharwada, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takekawa in view of Dharwada, to include that the two or more windows displayed in a multi-window manner can collectively be closed, as taught by Czerwinski, to make it possible to allow a single user action to accomplish the task of closing many individual 
Regarding claim 11 (Original), Takekawa in view of Dharwada does not explicitly teach that the two or more windows displayed in a multi-window manner can collectively be closed by operating an image displayed on the display apparatus.
However, Czerwinski discloses that the two or more windows displayed in a multi-window manner can collectively be closed by operating an image displayed on the display apparatus (Czerwinski Fig. 4 and [0039], “the group controls 134 can include a control that allows users to… close the graphical windows displayed on the desktop 102 that correspond to the control tiles in the control tile group,” the group controls 134 is an image displayed on the display apparatus).
Czerwinski is analogous to Takekawa in view of Dharwada, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Takekawa in view of Dharwada, to include that the two or more windows displayed in a multi-window manner can collectively be closed by operating an image displayed on the display apparatus, as taught by Czerwinski, to make it possible to allow a single user action to accomplish the task of closing many individual windows simultaneously without having to enter a long sequence of individual user actions (Czerwinski [0039]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gregg et al. (US 4,977,529) Training simulator for a nuclear power plant
Tarabzouni et al. (US 2005/0038825) System to facilitate pipeline management, software, and related methods
Ferencz, JR. et al. (US 2017/0001653) Monitoring and controlling of distributed machines
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/ROBERT P BULLINGTON/               Primary Examiner, Art Unit 3715